Citation Nr: 0203001	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis or 
rheumatism of both legs.

2.  Entitlement to a compensable rating for osteochondritis 
dissecans of the left medial femoral condyle prior to 
November 17, 2000.

3.  Entitlement to a rating in excess of 10 percent for 
osteochondritis dissecans of the left medial femoral condyle 
from November 17, 2000.


REPRESENTATION

Appellant represented by:	State of California Department 
of Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to March 1984.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted service connection for 
osteochondritis dissecans of the left medial femoral condyle, 
rated noncompensable, effective from February 26, 1999, and 
denied service connection for arthritis, rheumatism, right 
and left leg.  In July 2001, the RO reviewed the case and 
found that the veteran was entitled to a "staged rating" 
for osteochondritis dissecans of the left medial femoral 
condyle.  A 10 percent rating was assigned from November 17, 
2000.


FINDINGS OF FACT

1.  Arthritis or rheumatism of either leg was not manifested 
in service; arthritis of either leg was not manifested in the 
first post-service year; and it is not shown by competent 
evidence that the veteran now has arthritis or rheumatism of 
either leg resulting from disease or injury that was incurred 
in service, or that became worse during service.

2.  Throughout the evaluation period, the veteran's 
osteochondritis dissecans of the left medial femoral condyle, 
has been symptomatic with some limitation of motion due to 
pain and mild functional limitation consisting of an 
inability to climb ladders or to participate in certain 
household chores; limitation of leg extension to 15 degrees, 
leg flexion to 30 degrees, or moderate knee disability is not 
shown at any time during the evaluation period.



CONCLUSIONS OF LAW

1.  Arthritis or rheumatism of either leg was not incurred or 
aggravated in active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).

2.  A 10 percent rating for osteochondritis dissecans of the 
left medial femoral condyle is warranted from February 26, 
1999.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5259, 5257, 5260, 
5261 (2001).

3.  A rating in excess of 10 percent for osteochondritis 
dissecans of the left medial femoral condyle is not warranted 
for any period of time during the evaluation period.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5259, 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA applies to 
this claim although it was filed before the date of 
enactment, November 9, 2000, because it was not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the Board finds that VA's duties under the 
VCAA have been met.

The RO considered the claim of service connection on the 
merits, and did not base its determination on the concept of 
a well-grounded claim.

VA has a duty to notify a claimant and his or her 
representative, of any information and evidence needed to 
substantiate and complete a claim and of evidence that has 
been obtained.  Here, the discussions in the rating 
decisions, the Statement of the Case (SOC), and Supplemental 
Statements of the Case (SSOC), in particular the SSOC dated 
in July 2001, informed the veteran what was needed to 
substantiate the claims and what evidence was of record, and 
complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Here, the veteran has not indicated that there is any 
evidence outstanding relevant to the claims at issue.  He has 
been provided a VA medical examination in connection with his 
claims.  Further medical opinion is not necessary to consider 
the issues addressed on the merits below, as the record is 
adequate to fairly decide the merits of these claims.  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  A remand to afford 
the RO initial review of these claims in light of the 
regulations implementing the VCAA would serve no useful 
purpose.

Evidence

The veteran's service medical records reveal that his lower 
extremities were normal upon his entrance examination in 
February 1981.  His right knee was noted to be normal on 
several occasions in December 1981 during the course of 
treatment for his left knee.

The veteran had cartilage removal left knee surgery in 
November 1982.  In December 1982, he complained of pain in 
the plantar surface of the right foot.  At the time, he was 
on crutches due to the cartilage surgery.  The diagnosis was 
increased stress due to weight bearing and possible 
congenital deformity.
An August 1983 Medical Board report notes the diagnosis of 
and, treatment for, the veteran's osteochondritis dissecans, 
left medial femoral condyle.  He had a well-healed medial 
patellar scar with no swelling or effusion.  There was full 
range of motion (ROM), and the knee was stable in all planes.  
He was nontender to palpation over the medial condyle.  Left 
knee X-rays showed healing of the lesion with no bony 
defects.  The veteran was returned to full duty status.

The veteran's service medical records are otherwise negative 
for complaint, treatment, or diagnosis relating to the right 
lower extremity or to other segments of the left lower 
extremity.

VA outpatient treatment records from 1998 to 1999 reflect 
treatment for neck and shoulder complaints.  The diagnosis 
was ankylosing spondylosis/spondylitis.  There was no mention 
of lower extremity complaints.

Treatment records from Finnegan Chiropractic reflect 
treatment for ankylosing spondylitis and acquired kyphosis.  
No treatment for complaints relating to the veteran's left 
knee or either lower extremity was noted.

On VA compensation examination in November 2000, the veteran 
related that his left knee started locking up in 1982 for a 
few weeks and eventually swelled up.  Initial treatment 
consisted of draining the knee several times over the 
following two weeks, followed by surgical intervention.  
Osteochondritis dissecans of the left medial femoral condyle 
was diagnosed.  He stated he had left knee problems for 18 
years and after the left knee surgery began to have right 
knee problems as well.  His symptoms were weakness, 
stiffness, inflammation, instability, locking, fatigue, and 
lack of endurance without recurrent subluxation, swelling, or 
dislocation.  He stated that his knee joints locked up from 
time to time, and became unstable, mostly on the right.  

Pain symptoms flared off and on, occurring several times a 
year, lasting one to three days.  He was not sure what caused 
the flare-ups and nothing but time alleviated the knee pain.  
His daily activities were affected, as he found it difficult 
to walk, participate in most events, do gardening, ladder 
work, or just plain exercise.

The examiner noted a left mid patellar scar, 8.0 centimeter 
(cm) by 0.65 cm, typical of a linear surgical scar.  It was 
slightly irregular with a soft texture, without elevation and 
was not adhered.  It was pink, blank with the skin, without 
tenderness, underlying tissue loss, disfigurement, keloid 
formation, or limitation of function related to the scar.

The veteran did not use a knee brace for his left knee.  Leg 
length was right 88 cm and left 89 cm.  There was no sign of 
abnormal weight bearing on his feet.  There was full range of 
motion of both feet.

The veteran displayed normal gait and posture.  He relied on 
his right leg.  He had limited function of long term standing 
and walking due to his current knee condition, coupled with a 
recent diagnosis of ankylosing spondylitis of his back.
The examiner reported range of motion testing by the 
following table:

				Active		Passive	Normal
	Pain
L Knee		Flexion	140		140		0-140		-
Extension	-10		 -10		0		-
McMurray's and Drawer's Tests were negative.

There was palpable crepitus at the tibial plateau, 
bilaterally.  There was no left knee tenderness to palpation 
or on movements during examination. 

There were postsurgical changes in the left knee, which was 
"stated by the veteran to be limited majorally his ROM by 
pain intermittently with concurrent lack of endurance at the 
use of his knees during activities such as with weight 
bearing and walking."  Left knee function was stated by the 
veteran to be limited by weakness, fatigue, and 
incoordination due to lack of confidence and long standing 
knee deterioration.

Ankle ranges of motion were normal.  There was no limitation 
in range of motion of the hips observed by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
noted there were constitutional signs of arthritis in the 
diagnosis submitted by the veteran of recent note: Ankylosing 
Spondylitis.  Mild stiffness reported by the veteran was not 
noted on examination.

On X-ray examination of the left knee, the  impression was 
probable osteochondral defect of the medial femoral condyle.  
X-rays of the left femur revealed probable synovial 
herniation pits of the femoral head. 

The diagnosis was osteochondritis dissecans of the left 
medial femoral condyle.  It was noted that the veteran could 
walk for 30 minutes without rest and could drive a car for 60 
minutes without stopping, most of the time (but not during 
flares due to reported pain).  He could shop, walking, for 30 
to 45 minutes, and could take out the trash in smaller than 
30 pound bags.  He could not push a lawn mower, but had to 
use a riding lawn mower or an automated one.  He could not 
garden without an increase in his knee condition.  He had to 
climb stairs carefully and slowly to avoid flare ups.  His 
left knee condition limited his ability to participate in 
ladder work, gardening or household chores.  He regretted not 
being able to walk in the same manner as before his injury 
and left knee repair.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).

The Court has held that, in order to prevail in a claim of 
service connection on the merits, there must be: (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if such 
disorder is manifested to a degree of 10 percent or more 
within one year after separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The veteran's service medical records are negative for 
complaint, treatment or comment regarding arthritis or 
rheumatism of his lower extremities.  Neither the veteran's 
current treatment records nor the 2000 VA examination report 
reflect a current diagnosis of arthritis, rheumatism, or any 
other disorder of the lower extremities beyond what is 
currently service-connected.  Consequently, service 
connection for chronic leg disability (other than the left 
leg disability already service-connected) on the basis that 
such disability arose in service is not warranted. Arthritis 
of the legs was not manifested in the first post service 
year.  Consequently, service connection for arthritis of the 
knees or legs, on a presumptive basis is not warranted.

The disabilities for which service connection is sought are 
not shown.  Without evidence of injury or disease in service 
or evidence of current disability as claimed, the threshold 
criteria for establishing entitlement to service connection 
are not met, and the claim must be denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is not expected that cases will show all findings 
specified by the Rating Schedule.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and non-weight bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 
8 Vet. App. 417 (1995).

Inasmuch as the veteran disagreed with the initial rating 
assigned for the osteochondritis dissecans of the left medial 
femoral condyle, the propriety of the ratings from the 
effective date of the grant of service connection, February 
26, 1999, is for consideration.  Fenderson v. West, 12 Vet 
App 119 (1999).  The RO granted a disability rating of 10 
percent effective from the date of the November 2000 VA 
examination. 

The current, 10 percent, rating for osteochondritis dissecans 
was assigned on a "staged" basis, effective from the date 
of the veteran's VA examination to evaluate the service 
connected disability.  In that regard, it is noteworthy that 
the veteran's complaints regarding the left knee disability 
have been fairly consistent throughout the evaluation period.  
While the VA examination in November 2000 was the first 
official confirmation of the degree of disability present, it 
would be reasonable to conclude, in light of the consistent 
nature of the veteran's complaints during the entire 
evaluation period that the level of disability found on the 
first thorough examination of record (in November 2000) was 
present throughout the evaluation period, awaiting official 
confirmation.  Consequently, the rate of disability found on 
November 2000 VA examination may be assigned for the entire 
evaluation period rather than just for the "stage" 
beginning with the examination date.  

Regarding the rating warranted, the veteran's osteochondritis 
dissecans of the left medial femoral condyle is currently 
rated as 10 percent disabling under Code 5259, which provides 
that removal of semilunar cartilage that is symptomatic 
warrants a 10 percent rating.  10 percent is the maximum 
rating provided in Code 5259.  Accordingly, the Board will 
proceed with an analysis of whether a higher rating is 
warranted under other potentially applicable Codes.

Under Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating contemplates moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation contemplates 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.  There is no competent 
(medical) evidence of moderate subluxation or lateral 
instability.  An increased rating is not appropriate under 
these criteria.

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent disability rating.  A 20 percent rating requires 
that extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  The 
evidence reflects that the left knee has a full range of 
motion to 140 degrees with slight hyperextension to -10 
degrees.  An increased rating is not appropriate under these 
criteria.  It is not shown that pain limits flexion or 
extension to the degree necessary for a compensable rating.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not list 
limitation of motion as part of the rating criteria, and 
another Code based on limitation of motion may be applicable, 
the latter Code must be considered in light of sections 4.40, 
4.45, and 4.59.  VAOPGPREC 9-98 (1998).  
As the veteran's disability is evaluated under Code 5259, 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are not 
applicable, and consideration of pain does not warrant a 
separate compensable evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  As arthritis established by X-ray 
is not shown, a separate rating under 38 C.F.R. § 4.71a, Code 
5003, 5010 is not for consideration.  

Finally, an additional 10 percent rating is not warranted for 
the knee surgery residual scar, as it was not shown to be 
tender and painful, and the veteran did not report that it 
was tender and painful.  


ORDER

Service connection for arthritis or rheumatism of both legs 
is denied.

A 10 percent for osteochondritis dissecans of the left medial 
femoral condyle is granted for the period of time from 
February 26, 1999 through November 16, 2000, subject to the 
regulations governing the payment of monetary awards.

A rating in excess of 10 percent for osteochondritis 
dissecans of the left medial femoral condyle is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

